DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim claims 1, 4, and 17, none of the references of record alone or in combination discloses or suggests a glitch prevention unit comprising a transistor comprising a first electrode connected to the first node, a second electrode configured to receive the k-th carry signal, and a control electrode directly connected to the clock terminal and configured to receive the clock signal, or a second discharge unit configured to discharge the k-th carry signal to the first voltage in response to a (k+1)th carry signal from an output of a (k+1)th driving stage among the driving stages, the second discharge unit being directly connected to the output of the (k+1)th driving stage, in combination with the other elements of the instantly claimed invention.

Claims 1-4, 6, 7, and 10-20 depend from claims 1, 4, and 17. Accordingly, claims 1-4, 6, 7, and 10-20 are allowed.

Election/Restrictions
Claim claims 1, 4, and 17 are allowable. The restriction requirement among Species , as set forth in the Office action mailed on 7 February 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement of 7 February 2018 is withdrawn.  
Claims 10-16, directed to non-elected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
11 March 2021